OFFICE OFTHE   AlTORNEY     GENERALOFT~
                               AUSTIN




Honorable George Ii.Sheppard
comptro11e4ror Publlo Aooountr
*urtln, T9U8

Dear sir:




           Your h3ttw or sept
partnmat ior an opinion a thl
right8 or the Eonorable Frank
or tha Zlth Judiolal Di                        he St8xtsror oom-
panaatlon and expmlsee                          during the tlmr
he 18 engaged in the                          ae of th6 Ijnlted
Statea, haolng bee
eti0m   c0ard 0r


                                        y ool8!aunleated
                                                      to us,
                                         Dlstriot   Attorney   or




                            to hia salary an Dlrtrlot Attornry
                           uotod Into the aotiva military  mrv-
                            down to Uaroh 27, 1941, the effeot-
                           65, kote of the 47th Leglalature.
            ThSa question la anmverwl by our opinion No. 0-S77S,
copy of whloh la enoloesd herewith. Under the provlslonr
Of Boure Bill Bo. 427, Aoto of the Regular Seaaion, 421~4
kglBlaturo, whloh wan in tull iOrOe and sirmat during the
Honorabl8 Oeorga H. Shrppard, Page 2


per104 or time involved in pour inquiry, Mr. Yartlci.88 a
member 0r tha Tara National Ouard while angag    a8 suoh in
the aotlva military servlcs of the Unltad Stataa, in rlrLd
or coast dai8as8 training, ordarad or authorized undrr tha pro-
~lalons or law, 18 not antitled to oompsnaatlon during th8
period or time ha la so sngagad rxoapt ror a par104 or tlae.
not longer than twelve days during ang.ona oalandar ysar,
8uoh twslro day period to be in 118~ of any an4 all other
taoatlona with pay, As haratorora advlsad, Mr. kfartlni8 an-
tltlrd, 0r oour88, to oompenratlon for thoar day8 when h8 18
not absrnt from the diecharge or hi8 but188 a8 Dietriot At-
torney, en4 engaged in riOi or ooa8t derense trsining.
          The amandm8nt of Hourr Bill No. 427 Act8 Regular
S888lon 42n4 Lsgisleturr, by Houea Bill No. 745 or thr 47th
Lsglslaturu, R8guler Sa88lon, made no ohangs in th8 lau 80
far a8 it8 sfreot upon Mr. Martin 18 oono8rn84. Th8 only
purpo88 or the am8ndm8nt, and tho only ohangs mad8 in th8
Aot, ia to rell8ve member8 of the Leglrlatura froa th8 r8-
atrlotlon limiting leaven of abaraoa with pap to tualva days
in any on8 calendar gear. The othrr provlslon8 of ths Aot;
88 they apply to other Officer8 an4 amployea8 Oi th8 Stetr.
or Texas an4 to any county or polltloal ~ub4ltlsion thorrot
inoludlng menlolpalltlae,ware 8lmply oontlnu84 in rull roroa
6nd 6rrO0t.
                                       Yours very truly
APPROVEO SEFT. 23, 1941           AllPOI?NXYGENERALOPTEXAS
/.s/Gerald C. Kann
ATTORNEY GE!JJRALCF TSXAS         By (8) R.3. Falrohlld
                                             R. W. Falrahild
                                                  .besi8tant

RWF:lIQ
APPROVED OPINION COXbfITTEE3Y BQl3CHAIRMAN              .